Citation Nr: 1218326	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic left shoulder disorder to include injury residuals.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic rib disorder to include a left rib cage injury residuals.  

3.  Entitlement to an increased disability evaluation for the Veteran's depressive disorder, currently evaluated as 50 percent disabling.  

4.  Entitlement to an increased disability evaluation for the Veteran's chronic left knee strain, currently evaluated as 10 percent disabling, to include entitlement to a separate compensable disability evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to December 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for both left shoulder injury residuals and left rib cage injury residuals and increased disability evaluations for the Veteran's depressive disorder and his left knee strain.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) is warranted for both left shoulder injury residuals and left rib cage injury residuals sustained during a November 2007 VA psychiatric hospitalization when he was assaulted by VA police officers.  He contends further that his service-connected psychiatric and left knee disabilities merit increased evaluations as they have necessitated between 15 and 20 hospitalizations secondary to his suicidal ideation and the issuance of a left knee brace secondary to joint instability and locking.  

The report of an April 2011 VA examination for compensation purposes notes that the Veteran presented a history of "at least 15 to 20 acute psychiatric hospitalizations secondary to suicidal ideation and/or gestures."  The VA examiner reported that the Veteran had been seen by a VA psychiatrist on October 19, 2010.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A November 2007 VA hospital summary indicates that the Veteran was involuntarily admitted to the medical center secondary to "an elevated risk of violence to" others.  The Veteran was noted to have initially resisted "admission involving VA police."  A November 2007 VA Patient Incident Data Inquiry Report states that the Veteran resisted hospitalization; "needed to be restrained;" and received a "quick burst of pepper spray."  A March 2009 VA treatment record and the April 2011 VA examination report convey that the Veteran was diagnosed with both "pain in joint involving shoulder region" and costochondritis.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of the Veteran's shoulder and rib disorders.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic left shoulder and rib disorders and all treatment of his service-connected psychiatric and left knee disabilities after February 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided in October 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his claimed chronic left shoulder and rib disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If the Veteran is not found to exhibit a chronic left shoulder disorder and/or chronic rib disorder, the examiner should specifically state those facts.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic left shoulder and/or chronic rib disorder is related to the Veteran's November 2007 VA psychiatric treatment including being physically restrained.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



